


Exhibit 10.9.4

 

FOURTH AMENDMENT TO THE
JANUS 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN

 

The Janus 401(k) and Employee Stock Ownership Plan, as amended and restated
effective January 1, 2014 (the “Plan”), is hereby amended as follows, effective
as of September 1, 2016 unless otherwise expressly provided below:

 

1.                                     The first paragraph of Section 1.23 of
the Plan is hereby amended by replacing it in its entirety to read as follows:

 

“Hour of Service” means, for purposes of vesting and benefit accrual, (1) each
hour for which an Employee is directly or indirectly compensated or entitled to
compensation by the Employer or an Affiliated Employer for the performance of
duties (these hours will be credited to the Employee for the computation period
in which the duties are performed); (2) each hour for which an Employee is
directly or indirectly compensated or entitled to compensation by the Employer
or an Affiliated Employer (irrespective of whether the employment relationship
has terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, lay-off, military duty or leave of
absence) during the applicable computation period (these hours will be
calculated and credited pursuant to Department of Labor regulation 2530.200b-2
which is incorporated herein by reference); (3) each hour for which back pay is
awarded or agreed to by the Employer or an Affiliated Employer without regard to
mitigation of damages (these hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made).
The same Hours of Service shall not be credited both under (1) or (2), as the
case may be, and under (3).

 

Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

 

For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer or Affiliated Employer regardless of whether such payment is made
by or due from the Employer or Affiliated Employer directly, or indirectly
through, among others, a trust fund, or insurer, to which the Employer or
Affiliated Employer contributes or pays premiums and regardless of whether
contributions made or due to the trust fund, insurer, or other entity are for
the benefit of particular Employees or are on behalf of a group of Employees in
the aggregate.

 

--------------------------------------------------------------------------------


 

The provisions of Department of Labor regulations 2530.200b-2(b) and (c) are
incorporated herein by reference.

 

Service will be determined on the basis of the (i) actual hours for which an
hourly Employee is paid or entitled to payment, and (ii) semi-monthly payroll
periods for a salaried Employee such that such Employee will be credited with
ninety-five (95) Hours of Service if under the preceding paragraphs such
Employee would be credited with at least one (1) Hour of Service during the
semi-monthly payroll period.

 

2.                                     Section 1.1 of the Plan is hereby amended
to add a new subsection (m) to read as follows:

 

(m)                          “Roth Conversion Account” means the account created
to hold amounts attributable to In-Plan Roth Conversions; provided that
rollovers from each of the following Accounts shall be accounted for separately
within the Roth Conversion Account: After-Tax Account;  Pre-Tax Elective
Deferral Account; the  portion of the Elective Account attributable to Employer
Qualified Non-Elective Contributions;  Matching Account; Profit Sharing Account;
the portion of the Non-Elective Account attributable to any Employer Qualified
Matching Contributions;  Rollover Account; Special Discretionary Account; and
Transfer Account.

 

3.                                     Article I of the Plan is hereby amended
by adding a new Section 1.23A to read as follows:

 

1.23A              “In-Plan Roth Conversion” means the process of carrying out
an election by a Participant in accordance with Section 3A.1.

 

4.                                     Section 3.1(b) of the Plan is hereby
amended by replacing it in its entirety to read as follows:

 

(b)                                Automatic Enrollment of New Participants in
Pre-tax Elective Deferral Contributions.  The Administrator shall automatically
enroll each newly Eligible Employee who fails to make an affirmative election in
a Payroll Withholding Agreement either to make Elective Contributions under
Section 3.1(a) or not to make Elective Contributions under Section 3.1(a).

 

(1)                                 Pre-Tax Elective Deferral Amount.

 

(A)       An automatically enrolled Participant shall be deemed to have elected
to make Pre-tax Elective Deferral Contributions in the following amount of
Compensation pursuant to a passive Payroll Withholding Agreement: (i) 4 percent
during the period ending on the day before the second anniversary of the date on
which the Participant became an automatically enrolled Participant; (ii) 5
percent during the period following the period in (i) and ending on the day
before the third anniversary of the date on which the Participant became an
automatically enrolled Participant; and (iii) 6 percent following the period in
(ii); provided, that, for each newly Eligible Employee who initially becomes an
automatically enrolled Participant on or after January 1, 2016, the percentage
in (i) shall be 4.5 percent, and the percentage in (ii) shall be 5.5 percent;
provided, further,

 

2

--------------------------------------------------------------------------------


 

that, for each newly Eligible Employee who initially becomes an automatically
enrolled Participant on or after September 1, 2016, the amount of Compensation
deemed to have been elected for Pre-tax Elective Deferral Contributions shall be
(v) 6 percent during the period ending on the day before the second anniversary
of the date on which the Participant became an automatically enrolled
Participant; (w) 7 percent during the period following the period in (v) and
ending on the day before the third anniversary of the date on which the
Participant became an automatically enrolled Participant; (x) 8 percent
following the period in (w) and ending on the day before the fourth anniversary
of the date on which the Participant became an automatically enrolled
Participant; (y) 9 percent following the period in (x) and ending on the day
before the fifth anniversary of the date on which the Participant became an
automatically enrolled Participant; and (z) 10 percent following the period in
(y).

 

(B)       Upon the receipt of an affirmative Payroll Withholding Agreement
pursuant to which the Participant elects either to make Elective Contributions
under Section 3.1(a)(1) or not to make Elective Contributions under
Section 3.1(a)(1) and subject to Section 3.2, such Participant shall cease to be
an automatically enrolled Participant..

 

(2)                                 Notice Requirement.  In connection with the
automatic enrollment provisions of this Article III, within a reasonable period
prior to the initial automatic enrollment of a Participant, the Administrator
shall give the Participant a notice explaining the automatic enrollment and his
right to make an affirmative contribution election (or to make no Elective
Contributions), including the procedure for exercising that right and the timing
for implementation of any such election, and an explanation of how Pre-tax
Elective Deferral Contributions made under this Section will be invested in the
absence of an investment election by the Automatically Enrolled Participant.
Further, at the beginning of each Plan Year, the Administrator shall give each
Participant the notice described in the preceding sentence.

 

5.                                     The Plan is hereby amended by adding a
new Article IIIA to read as follows:

 

ARTICLE IIIA

IN-PLAN ROTH CONVERSION

 

3A.1                     In-Plan Roth Conversion.  In accordance with Code
Section 402A(c)(4) and the guidance issued thereunder, a Participant may make an
election to convert any portion of the Accounts listed in section 3A.2 to a Roth
Conversion Account, subject to the terms and conditions set forth in this
Article IIIA and in a manner and with the advance notice prescribed by the
Administrator.

 

3A.2                     Conversion Application and Notice.

 

(a)                                 A Participant’s application for an In-Plan
Roth Conversion shall indicate which of the following Accounts he or she wishes
to convert, provided that only the vested portion of any such Account shall be
eligible for conversion:

 

(i) After-Tax Account;

 

3

--------------------------------------------------------------------------------


 

(ii) Pre-Tax Elective Deferral Account;

 

(iii) the portion of the Elective Account attributable to Employer Qualified
Non-Elective Contributions;

 

(iv) Matching Account;

 

(v) Profit Sharing Account;

 

(vi) the portion of the Non-Elective Account attributable to any Employer
Qualified Matching Contributions;

 

(vii) Rollover Account;

 

(viii) Special Discretionary Account; and

 

(ix)Transfer Account.

 

(b)                                An In-Plan Roth Conversion may not be elected
by a Participant more frequently than once per any calendar quarter ending
March 31st, June 30th, September 30th or December 31st.

 

(c)                                 The portion of a Participant’s Accounts
selected for conversion need not be eligible for distribution under Section 8.1
or Section 8.2. However, the notice and consent requirements of Code
Section 411(a)(11) and the Regulations thereunder shall apply to the application
for an In-Plan Roth Conversion to the extent the portion of the Account being
converted is otherwise eligible for distribution under Section 8.1 or
Section 8.2.

 

3A.3                     Recontributions Not Permitted.  No one shall be
permitted to convert any portion of an Account to a Roth Conversion Account by
receiving an eligible rollover distribution from the Plan and re-contributing
any portion of such distribution to the Plan.

 

3A.4                     Distribution Restrictions.  Any portion of a
Participant’s Account that is converted pursuant to this Article IIIA shall be
maintained in a sub-account of the Roth Conversion Account based on the type of
Account that was converted and the same distribution restrictions that applied
to such pre-converted Account shall continue to apply to the sub-account (and
any earnings in the sub-account) following the conversion.

 

3A.5                     Permanent Conversion.   Once the Administrator has
completed the conversion of any portion of the Participant’s Account to the
Participant’s Roth Conversion Account, the conversion cannot be undone or
recharacterized.

 

3A.6                     Tax Withholding.   In carrying out a Participant’s
election for an In-Plan Roth Conversion, the full amount of the portion of the
Account selected for conversion shall be converted immediately following the
Valuation Date that the conversion election is processed.  The Administrator
will not withhold any taxes and no portion of the Participant’s Account may be
withdrawn for payment of any taxes generated by the conversion, unless such
amount would otherwise be eligible for a withdrawal under Section 8.1 or
Section 8.2.  Notwithstanding the prior sentence, the Participant shall remain
responsible for the timely remittance of any taxes generated by the conversion.

 

4

--------------------------------------------------------------------------------


 

Distributions from a Participant’s Roth Conversion Account within five (5) years
of an In-Plan Roth Conversion may be subject to additional taxes under
Section 72(t) of the Code.

 

3A.7                     Limits.   Any portion of an Account that is converted
pursuant to an In-Plan Roth Conversion shall still be subject to Section 3.3,
Article XIII and Article XIV to the same extent that such portion would have
been subject to Section 3.3, Article XIII or Article XIV if such conversion had
not taken place.

 

6.                                     Section 7.10(b)(1) of the Plan is hereby
amended by replacing it in its entirety to read as follows:

 

(1)                                 An “eligible rollover distribution” is any
distribution of all or any portion of the balance to the credit of the
“distributee,” except that an “eligible rollover distribution” does not include:
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the “distributee” or the joint lives (or joint life expectancies)
of the “distributee” and the “distributee’s” designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code Section 401(a)(9); the portion of any other
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); any hardship distribution; and any other distribution that is
reasonably expected to total less than $200 during a year.  A portion of a
distribution shall not fail to be an “eligible rollover distribution” merely
because the portion consists of amounts which are not includible in gross
income; provided, however, that such portion which is not includible in gross
income may be transferred only to the following “eligible retirement plans”:
(A) an individual retirement account or annuity described in Code
Section 408(a) or (b), (B) a qualified defined contribution plan described in
Code Sections 401(a) or 403(a) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible, (C) to a qualified trust or to an
annuity contract described in Code Section 403(b), if such trust or contract
provides for separate accounting for amounts so transferred (including interest
thereon) including separately accounting for the portion of such distribution
which is includable in gross income and the portion of such distribution which
is not so includible, or (D) a Roth IRA described in Code Section 408A; provided
further than any distribution from the Roth Conversion Account or Roth Elective
Deferral Account may be transferred only to the following “eligible retirement
plans”:  (A) a designated Roth account in a qualified defined contribution plan
described in Code Sections 401(a) or a qualified trust or to an annuity contract
described in Code Section 403(b) or (B) a Roth IRA described in Code
Section 408A.

 

7.                                     Article XI of the Plan is hereby amended
by adding a new Section 11.22 to read as follows:

 

11.22                Time Limit For Taking Legal Action. Except as specified in
ERISA Section 413 and regardless of any state or federal laws establishing
provisions relating to limitations of actions (except to the extent that such
state or federal laws cannot be waived), the following limitations shall apply:

 

5

--------------------------------------------------------------------------------


 

(a)                                 Eligibility and Participation.  No employee,
former employee, Participant, Beneficiary or alternate payee (as defined in Code
Section 414(p)) may take legal or equitable action against the Plan or any of
the Plan’s fiduciaries with respect to such employee’s, former employee’s, or
Participant’s eligibility to participate in the Plan more than three years after
the date of such individual’s termination of employment which immediately
follows the service that is the subject of such claim.

 

(b)                                Contributions.  No Participant, beneficiary
or alternate payee (as defined in Code Section 414(p)) may take legal or
equitable action against the Plan or any of the Plan’s fiduciaries with respect
to any Contribution (or alleged missing Contribution) to such Participant’s
Account more than three years after the end of the Plan Year for which such
Contribution was made (or allegedly should have been made).

 

(c)                                 Investment Fund Directions and Elections and
Allocation of Earnings, Losses and Expenses.  No Participant, Beneficiary or
alternate payee (as defined in Code Section 414(p)) may take legal or equitable
action against the Plan or any of the Plan’s fiduciaries with respect to any
allocation of any portion of any Participant’s Account to an Investment Fund (or
alleged failure to allocate any portion of any Participant’s Account to an
Investment Fund) or any earnings or losses of an Investment Fund or other
expenses more than three years after the end of the Plan Year for which such
allocation was made (or allegedly should have been made) or during which such
earnings, losses or expenses occurred.

 

(d)                                Other Claims.  No employee, former employee,
Participant, Beneficiary or alternate payee (as defined in Code Section 414(p))
may take legal action against the Plan or any of the Plan’s fiduciaries with
respect to any claim not addressed in Section 11.22 (a), (b) or (c) above more
than one year after the date of the written decision on review provided by the
Administrator in accordance with Section 11.8.

 

6

--------------------------------------------------------------------------------


 

10.                              Except as expressly provided herein, the Plan
shall remain in full force and effect.

 

IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment as of
this 21st day of July 2016.

 

 

 

Janus Capital Group Inc.

 

 

 

 

 

/s/ Karlene Lacy

 

Karlene Lacy

 

Senior Vice President

 

Taxation & Compensation Accounting

 

 

ATTEST:

 

 

 

/s/ Sue Armstrong

 

 

Sue Armstrong

 

Director

 

LTI and Retirement Plans

 

 

7

--------------------------------------------------------------------------------

 
